Citation Nr: 1700068	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  08-23 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased evaluation for service-connected posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to January 5, 2010, 50 percent disabling from January 5, 2010, to December 25, 2012, and 70 percent disabling thereafter.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his son



ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson Mississippi.  

On August 1, 2010, the Veteran, his spouse, and his son presented oral testimony at a hearing conducted by a Decision Review Officer (DRO) sitting at the RO.  A transcript of this hearing is associated with the file.  

In an April 2012 DRO decision, the RO partially granted the Veteran's appeal, increasing the evaluation assigned for service-connected PTSD from 30 percent to 50 percent, effective January 5, 2010.  This action created a "staged" evaluation, and the issue remained in appellate status, as the partial allowance did not constitute a full grant of the benefits sought.  See Hart v. Mansfield, 21 Vet. App. 505 (2007), and AB v. Brown, 6 Vet. App. 35, 38-39 (1993), respectively.  

The Veteran's appeal was previously before the Board in August 2012, when it was remanded for further procedural and evidentiary development.  The Board's August 2012 remand directives, and the consequent actions of the Veterans Benefits Administration (VBA) will be further discussed below.  

Pertinently, in a December 2015 rating decision, the RO, again, partially granted the Veteran's appeal, increasing the evaluation assigned for service-connected PTSD from 50 percent to 70 percent, effective December 26, 2012.  This action resulting in an additional "staging" of the assigned evaluation, and the issue remained in appellate status, as the partial allowance did not constitute a full grant of the benefits sought.  See Hart and AB, both supra.  The appeal has been returned to the Board, and the issue on appeal has been recharacterized to reflect the above-noted "staged" evaluation.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted by the Board in the August 2012 remand, the September 2007 rating decision on appeal and other records in the file allude to a report of an August 2007 VA PTSD examination performed at the VA Medical Center (VAMC) in Memphis, Tennessee, which was not associated with the file.  Among other actions, the Board directed that, on remand, this VA examination report be obtained and associated with the file, as it was, and is, pertinent to the issue on appeal and is under VA's constructive possession.  At that time, the Veteran's file consisted of a paper claims file and additional electronic records in Virtual VA.  

Consequent to the August 2012 remand, VBA undertook extensive actions to locate this record, requesting it from the RO's in Nashville, Tennessee, and Jackson Mississippi, the Veteran, and the VA Medical Center in Memphis, Tennessee.  It appears that these efforts were unfruitful, as no party who received a request for the examination report provided a favorable reply.  However, the December 2014 VA PTSD examination report reflects that the August 2007 VA PTSD examination report was available to, and reviewed by the examiner, who provided a brief summary of the findings contained therein.  Unfortunately, this summary is not given with the specificity necessary to evaluate the frequency and severity of the Veteran's PTSD symptomatology under the applicable rating criteria.  The examiner did not comment on whether this examination report was in paper or electronic form at the time it was reviewed, although either is possible, as the examiner's review of the record included review of a paper claims file as well as electronic documents within Virtual VA and the Veterans Benefits Management System (VBMS).  

After the December 2014 VA examination was completed, the Veteran's file (paper and electronic) was transferred to the possession of VBA.  A November 2015 memorandum reflects that a VA employee at the Nashville RO noted that the station "would not have" the August 2007 VA PTSD examination report if the report was not in the "Drop Folder," paper claims file, VBMS, or VA's Compensation and Pension Record Interchange (CAPRI), and thus "[n]o further development is directed" under the VA Adjudication Procedure Manual, M21-1 (M21-1) at part III, subpart iii, chapter 4, section C.1.c, pertaining to seeking records from VAMC's where a Veteran has claimed that medical treatment has been provided.  At some later point, the Veteran's paper claims file was sent by VBA to a VBA-contracted scanning company and made wholly electronic, consisting of scanned copies of the formerly-paper file that are now contained in Virtual VA and VBMS.  The record does not include a formal finding of unavailability of the August 2007 VA PTSD examination report.  

The Board concludes that VBA's unfruitful efforts to locate the August 2007 VA PTSD examination report and associate it with the file are inadequate.  Initially, the Board notes that the M21-1 section referenced would not apply to the record sought in this case, as such examination reports are for the purpose of medical assessment rather than medical treatment.  Further, the cited section provides that an RO can reasonably conclude that such records do not exist only after making unsuccessful attempts are made under M21-1, part III, subpart iii, chapter 4, section C.2.b.  There is no indication in the current file that the steps outlined in this latter section have been attempted and/or completed by VBA.  

Also, while the Board notes that the M21-1 provides guidance on how such records are to be sought, obtained, and/or found to be unavailable for review, the manual is not legally binding on the Board or the United States Court of Appeals for Veterans Claims (the Court).  However, the provisions of 38 U.S.C.A. § 5103A and 38 C.F.R. 3.159(c) - (f) outline VA's duty to assist the Veteran and are binding on all parties.  Likewise, VBA and the Board are bound by the Court's holding in Bell v. Derwinski, 2 Vet. App. 611 (1992), which provides that VA medical records are in constructive possession of the Secretary, and must be considered if the material could be determinative of the claim.  (Emphasis added by the Board).  

In light of above, while the Board regrets additional delay, another remand is necessary because the Board's prior remand directives have not been substantially completed by VBA.  

The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  Therefore, the Board finds it necessary to remand the Veteran's appeal so that the August 2007 VA PTSD examination report may be obtained and associated with the file.

Accordingly, the case is REMANDED for the following actions:

1.  VBA must associate with the file the August 2007 VA PTSD examination.  If, after making reasonable efforts to obtain the record(s) identified above, the RO is unable to do so, it must issue a Formal Finding of Unavailability Memorandum detailing the steps that were taken to obtain such records and why further efforts would be futile.  The memorandum must be associated with the claims file and the RO must provide copies to the Veteran and his representative. In this regard, any such notice provided to the Veteran and his representative must be in accordance with 38 C.F.R. § 3.159 (e) (2015).

2.  Thereafter, VBA must ensure that all development sought is completed and readjudicated the issue on appeal.  If the benefits sought remain denied, the VBA must issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if in order for further review.  


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 
or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




